Title: To John Adams from Mrs. Derby, 18 July 1822
From: Derby, Mrs.
To: Adams, John


				
					
					Chestnut Street Mt. Vernon 18th July 1822.
				
				Mrs. Derby presents her respects to Mr. Adams and has the honor to send him a journal she has lately received from her brother, Mr. Foster Coffin in South America. As that country is becoming every day more conspicuous & as so little is known of it in this, she flatters herself that Mr. Adams may find the Minutes kept by her brother an interesting document; & she has great pleasure in submitting it to his perusalIf it is not convenient to return it by Mr Shaw she will beg the favor of having it in the course of the week.She desires to present her Compliments to the Ladies.
				
					
				
				
			